Citation Nr: 0829726	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  01-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1952.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 2004 a Travel Board hearing was held before 
the undersigned.  In November 2004 the Board remanded the 
issues on appeal for additional development.  In August 2006, 
the Board (in pertinent part) denied service connection for a 
low back disability.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, the Court endorsed an August 2007 
Joint Motion for Partial Remand (Joint Motion) of the 
parties, vacated the August 2006 Board decision with respect 
to this issue and remanded the matter for development and 
readjudication consistent with the instructions in the Joint 
Motion.  This case was most recently before the Board in 
January 2008 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A low back disability was not manifested in service; 
arthritis of the lumbar and thoracic spines was not 
manifested in the first post-service year; and the veteran's 
current low back disability is not etiologically related to 
his service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, January 
2002, April 2003 and December 2004 letters provided certain 
essential notice prior to the readjudication of his claim in 
June 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the veteran was also informed of disability 
rating and effective date criteria in May 2006 and March 
2008.  He has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

Regarding VA's duty to assist, VA has obtained the veteran's 
service treatment records (STRs) and records of VA and 
private medical treatment and asked him to submit or identify 
any additional evidence that would support his claim.  VA 
arranged for a low back examination in 2008.  The veteran has 
not identified any additional evidence pertinent to his 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.  

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STR's are negative for complaints or findings 
related to a low back disability.  A November 1952 report of 
medical history on service separation examination reflects 
that the veteran denied any bone, joint, or other deformity.  
On clinical evaluation his spine was normal.

On August 2000 VA neurological disorders examination, the 
veteran stated that he had back pain that started about 20 
years prior and had gradually worsened.  The assessment 
included likely left lumbosacral radiculopathy.  The examiner 
stated that he could not relate the lumbosacral disability to 
the superficial scars that were suffered in the veteran's 
barbed wire injury to his left lower extremity.

On January 2002 VA spine examination, the veteran complained 
of having lower back pain for a long time.  It was noted that 
1999 spine X-rays revealed idiopathic skeletal hyperostosis 
in the thoracic and lumbar spine, and a June 2000 MRI of the 
lumbar spine had revealed degenerative changes and various 
disabilities located at the thoracic area.  The diagnoses 
included degenerative disease of the spine.

On July 2002 VA spine examination diagnoses included 
degenerative disease of the spine.  The examiner stated that 
it was "very unlikely that the left leg injury caused the 
above problems."

A March 2004 private medical record notes ongoing treatment 
for the veteran's low back disability, and that he was 
significantly incapacitated by his various disabilities, 
including of the thoracic and lumbar spine.

At the March 2004 Travel Board hearing the veteran related 
that in service he was a pole lineman in the Signal Corps.  
He indicated that on a couple of occasions he slipped down 
and hit his back, but was told that he would have to get up 
and keep going.  He stated that it "happened quite a few 
times", and that he did not receive any treatment for his 
back in service.  Regarding when his first sought treatment 
for a back condition after service, he stated he "couldn't 
actually tell you."  He also testified that he received 
treatment from a chiropractor approximately 40 years ago; he 
has not identified, nor submitted records from, this 
provider.  He also reported VA treatment beginning in 1985.  
In May 2005 the RO received August 1999 to January 2004 VA 
treatment records (including for back disability).  (1985 
through 1998 records could not be retrieved.)

A May 2008 VA examination report notes the veteran's current 
diagnosis of chronic low back pain, likely secondary to 
lumbar spondylosis.  X-rays revealed diffuse osteophytic 
lipping with facet hypertrophy from L4-S1 level.  After 
reviewing the veteran's claims file, the VA examiner opined: 

Based on the veteran's history, physical 
examination, and imaging studies, his 
current low back condition is not at 
least as likely as not a proximal result 
of his military service.  There was no 
documented injury to his low back in his 
C-file.  His current low back pain is 
likely caused by a lumbar spondylosis.  
Aging plays a significant role in causing 
degenerative changes in his lumbar spine.

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that osteoarthritis of the 
lumbar and thoracic spines was manifested in the veteran's 
first post-service year.  Consequently, service connection on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. § 
1112) is not warranted.

Moreover, there is no medical or contemporaneous lay evidence 
showing low back complaints or injury in service.  There is 
no post-service medical evidence of a low back disability 
until 1999, more than 46 years after the veteran's discharge.

Regarding the etiology of his current low back disability, 
the veteran is competent to report his falls down telephone 
poles in service, this is consistent with his occupation in 
service.  However, he has also reported, and his STRs show, 
that he did not seek treatment for a back injury during 
service.  Furthermore, the May 2008 VA medical opinion is 
clearly against the veteran's claim.  The VA physician opined 
that the veteran's current low back condition "is not at 
least as likely as not a proximal result of his military 
service."  (Although the veteran's representative maintained 
in August 2008 that the May 2008 VA examiner's opinion was 
equivocal, the Board does not find this to be the case.  The 
opinion clearly states that it was not likely that the 
veteran's current low back disability was incurred during his 
military service.)  The Board finds this opinion persuasive 
because it is based on a review of the veteran's pertinent 
history.  Notably, the physician explained the reasons for 
the conclusion, including that there was no documentation of 
an injury to the veteran's low back during his military 
service.  In addition, the physician noted that aging played 
a significant role in causing degenerative changes in the 
veteran's lumbar spine.  There is no medical opinion of 
record to the contrary.  Consequently, service connection for 
a low back disability on the basis that such disability was 
incurred in service, and has persisted, is not warranted.

The Board has considered the veteran's statements to the 
effect that his current low back disability was incurred 
during his military service.  However, as a layperson, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Finally, many years passed 
between service and the first clinical notations of the 
veteran's low back complaints.  Significantly, a lengthy time 
interval between service and the initial post-service 
manifestation of a disability for which service connection is 
sought (as here) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


